DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/24/2019 and 2/5/2020 were considered by the examiner.
Drawings
The drawings were received on 7/24/2019.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US 2017/0351117) in view of Rudolph et al. (US 2017/0184850).
Regarding Claim 13,  Rousseau discloses a spectacle lens for a display device (figure 1a; paragraphs 0059, 0068, and 0110) which can be placed on the head of a user and that generates an image, the spectacle lens (figure 1a, lens 10, paragraph 0059) comprising: 
a front side (figure 1a, front surface FS, paragraph 0059) and a rear side (figure 1a, back surface BS, paragraph 0059); 
an input section (figure 1b, 2e, paragraph 0070);
a deviating section (figure 1a, 2a, paragraph 0071) separated from the input section; 
an exit section in the rear side (figure 1b, “W”), and 
a light guide channel (figure 1b, 2, paragraph 0070),
wherein the light guiding channel guides light beams of the image that is generated (figure 1b, 2, paragraph 0068),
wherein “light beams” are input into the spectacle lens through the input section and travel through the spectacle lens as far as the deviating section (figure 1b, supplemental image SI travels from input section 2e to the deviating section 2a, paragraphs 0070-0071), 
wherein at the deviating section “light beams” are deviated in the direction of the exit section and are then output from the spectacle lens through the exit section (figure 
wherein the spectacle lens is configured as a progressive power lens with a far-field region and a near-field region (example 4, figure 4a, 2, paragraph 0110), and 
wherein the exit section, as seen in a plan view of the rear side of the spectacle lens, lies outside the far-field region and outside the near-field region (example 4, figures 4a and 4b, zone 41, paragraphs 0116-0117).
Rousseau does not specifically disclose light beams from pixels.
However Rudolph, in the same field of endeavor, teaches light beams from pixels (Paragraph 0068) for the purpose of controlling a generated image.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens for a display device of Rousseau with the light beams from pixels, of Rudolph for the purpose of controlling a generated image.
Regarding Claim 14,  Rousseau in view of Rudolph discloses as is set forth above and Rousseau further discloses wherein the exit section has a curvature that differs from a curvature of an intermediate region of the rear side between the exit section and the near-field region in such a way that an ametropia correction (paragraph 0029), when viewing an environment through the exit section is inferior than when viewing the environment through the intermediate region (the exit section of figure 4b, (41) implicitly has astigmatism values higher than the line (43), though less than 0.5 D higher).
Regarding Claim 15,  Rousseau in view of Rudolph discloses as is set forth above and Rousseau further discloses wherein the rear side is entire configured as a 
Regarding Claim 16,  Rousseau in view of Rudolph discloses as is set forth above and Rousseau further discloses wherein the front side is curved and the rear side is curved (Fig. 4a, Fig. 4b, Fig 7).
Regarding Claim 20,  Rousseau in view of Rudolph discloses as is set forth above and Rousseau further discloses wherein the exit section is spherically curved (Paragraphs 0060 and 0064).
Regarding Claim 21,  Rousseau in view of Rudolph discloses as is set forth above and Rousseau further discloses wherein the exit section is aspherically curved (Paragraphs 0060 and 0064).
Regarding Claim 22,  Rousseau in view of Rudolph discloses as is set forth above and Rousseau further discloses wherein the front side is spherically curved (Paragraph 0085).
Regarding Claim 24,  Rousseau in view of Rudolph discloses as is set forth above and Rousseau further discloses wherein an astigmatism in the near-field region is not more than 1 diopter (Fig. 4b, curve 43, paragraph 0113) or not more than 0.5 diopters.
Regarding Claim 25,  Rousseau in view of Rudolph discloses as is set forth above and further discloses a display device, comprising: a holding device which can be placed on the head of a user (Rousseau, Paragraphs 0004-0005, spectacles lens for 
Regarding Claim 26,  Rousseau in view of Rudolph discloses as is set forth above and Rousseau further discloses a method for producing a spectacle lens as claimed in claim 13, comprising: 
determining different ametropia ranges by a respective range of aberrations to be corrected (Paragraphs 0018, 0039, and 0054, prescription for distance vision and dioptric add power", paragraph 0145, "initial back surface which is a progressive surface with a standard design 72 (dotted line [see figure 7]) in the intermediate vision zone and also all over the back surface; the combination of the initial back surface BS and of an initial front surface FS defines an initial optical system of an initial progressive lens"; paragraphs 0116-0119 define specifications for the aberrations in the exit section which are to be corrected; claim 15),
calculating for each of the different ametropia ranges a curvature profile of the exit section (Paragraphs 0116-0119, define specifications for the aberrations in the exit section which are to be corrected); 

calculating the curvature profile of the rear side of the spectacle lens to be produced (Paragraphs 0116-0119, define specifications for the aberrations in the exit section which are to be corrected); selecting the exit section corresponding to the ametropia range that was determined; keeping constant and not changing a curvature profile of the rear side during the calculation of the curvature profile of the rear side (implicit from Paragraph 0147, figure 7); and producing the spectacle lens on the basis of the calculated curvature profile of the rear side (Paragraph 0004).
Additionally, Claim 26 is product-by-process claim (a method for producing a spectacle lens as claimed in claim 13 … and producing the spectacle lens on the basis of the calculated curvature profile of the rear side.) and is therefore rejected since the product of claim 26 (a spectacle lens as claimed in claim 13) was rejected by Rousseau in view of Rudolph.  Only the finished (spectacle lens) has been given patentable weight. The process limitations are not given any significant patentable weight as per MPEP 2113:
The method limitations are not germane to patentability pursuant to MPEP §2112.02, since it has been held that “'Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.'   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).”
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US 2017/0351117) in view of Rudolph et al. (US 2017/0184850), further in view of Berge (US 2019/0227346)
Regarding Claim 17,  Rousseau in view of Rudolph discloses as is set forth above but does not further discloses wherein the rear side a freeform surface is configured to correct ametropia of the user.
However Berge, in the same field of endeavor, teaches wherein the rear side a freeform surface is configured to correct ametropia of the user (Paragraph 0088, lines 10-18) for the purpose of correcting astigmatism and more complex corrections.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens for a display device of Rousseau in view of Rudolph with the wherein the rear side a freeform surface is configured to correct ametropia of the user, of Berge, for the purpose of correcting astigmatism and more complex corrections.
Regarding Claim 18,  Rousseau in view of Rudolph, further in view of Berge, discloses as is set forth above and Rousseau further discloses wherein the exit section is spherically curved (Paragraphs 0060 and 0064).
Regarding Claim 19,  Rousseau in view of Rudolph, further in view of Berge, discloses as is set forth above and Rousseau further discloses wherein the exit section is aspherically curved (Paragraphs 0060 and 0064).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US 2017/0351117) in view of Rudolph et al. (US 2017/0184850), further in view of Fricker et al. (US 2017/0017095)
Regarding Claim 23,  Rousseau in view of Rudolph discloses as is set forth above but does not further discloses wherein an astigmatism in the exit section is more than 1 diopter or more than 2 diopters.
However Fricker, in the same field of endeavor, teaches wherein an astigmatism in the exit section is more than 1 diopter or more than 2 diopters (Paragraphs 0076-0078, greater than 4 diopters) for the purpose of correcting refractive error for the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spectacle lens for a display device of Rousseau in view of Rudolph with the wherein an astigmatism in the exit section is more than 1 diopter or more than 2, of Fricker, for the purpose of correcting refractive error for the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872